Appeal from a judgment of the Supreme Court (Hemmett, Jr., J.), entered June 7, 1996 in Washington County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Parole Board denying petitioner’s application for parole release.
Petitioner is serving a prison term of 81/s to 25 years following his 1983 conviction of the crime of manslaughter in the *823first degree. He brought this proceeding to review respondents’ determination of March 1995 which denied his application for release on parole. Petitioner’s challenge to this determination was, however, rendered moot by respondents’ determination of March 1997, which, following a hearing, again denied petitioner’s application for release on parole (see, Matter of Alexander v New York State Bd. of Parole, 175 AD2d 526, 527, lv denied 78 NY2d 863). Even if this were not the case, however, there is no ground upon which to annul the March 1995 determination. The requisite factors were considered in arriving at the determination denying petitioner parole release, with special emphasis placed upon the heinous nature of petitioner’s crime, i.e., the brutal beating death of his girlfriend, as well as petitioner’s failure to acknowledge his responsibility therefor.
Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.